 WALTER E. SELCK & CO.Walter E. Selck & Co., A Wholly-OwnedSubsidiaryof Giffin Industries,Inc. and Warehouse and MailOrder Employees Union,Local No. 743,Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America,Petitioner.Case 13-RC-13325November 5, 1974DECISION AND DIRECTIONBy MEMBERSJENKINS, KENNEDY, AND PENELLOPursuant to a Stipulation for Certification UponConsent Election approved by the Regional Directorfor Region 13 on April 9, 1974, an election by secretballot was conducted on April 26, 1974, under hisdirection and supervision among the employees inthe appropriate unit. At the conclusion of the elec-tion, the parties were furnished with a tally of ballotswhich showed that there were approximately 37 eligi-ble voters and 36 cast ballots, of which 17 were for,and 15 against, the Petitioner, and 4 were challenged.The challenged ballots were sufficient in number toaffect the results of the election.Pursuant to Section 102.69 of the National LaborRelations Board's Rules and Regulations, Series 8, asamended, the Regional Director conducted an inves-tigation and, on July 24, 1974, issued and duly servedon the parties his Report on Challenges andEmployer'sConduct.He recommended that thechallenges to the four ballots be overruled. Althoughno objections to conduct affecting the result of theelection were filed, the Regional Director consideredfour incidents of Employer conduct which he foundmight warrant setting aside the election. Two of theindividuals whose ballots were challenged were in-volved in these incidents. Therefore, the RegionalDirector recommended that only the challenged bal-lots of the other two voters be opened and counted.In the event the remaining two ballots should be det-erminative of the outcome of the election, he recom-mended that a hearing be held to determine whetherthe Employer's conduct requires that the election beset aside. Thereafter, the Employer filed timely ex-ceptions to the Regional Director's report limited tothe recommendations pertaining to the Employer'salleged conduct.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:6531.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims to rep-resent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.The parties stipulated, and we find, that the fol-lowing employees of the employer constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All office clerical employees employed by theEmployer at 7125 West Gunnison Street, Chica-go, Illinois, but excluding all professional em-ployees, guards and supervisors as defined in theAct and all other employees represented in othercollective bargaining units.5.The Board has considered the entire record inthis proceeding, including the Regional Director's re-port and the Employer's exceptions and brief, andhereby adopts the Regional Director's findings, con-clusions, and recommendations with the followingmodifications:No exceptions having been filed thereto, we adopt,pro forma,the Regional Director's recommendationthat the four challenged voters be found eligible.However, we do not agree with his further recom-mendation that only two of the ballots be openedand counted and that a hearing be held concerningcertain conduct of the Employer in the event the re-maining challenged ballots are determinative of theoutcome of the election.This latter recommendation is based upon conductof the Employer which came to the RegionalDirector's attention during his investigation of thechallenged ballots and without any objections havingbeen filed to the election itself. In a long line of casesinvolving Section 102.69(a) of the Board's Rules andRegulations, the Board has consistently held that inthe absence of exceptional circumstances it is errorfor the Regional Director to consider objections toconduct affecting the result of the election where theobjections have been untimely filed or untimelyserved on the other parties.' In this case, no excep-tional circumstances appear, and adoption of the Re-gional Director's recommendation would be contrary'See, eg,SigWold Storage & Transfer, Inc,205 NLRB 378 (1973),Hughes Tool Company d/b/a KLAS-TV,197 NLRB 1160 (1972),NationalCarbon Company, Division of Union Carbide and Carbon Corporation,99NLRB 774 (1952)214 NLRB No. 105 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the clear import of those decisions. Accordingly,in the absence of timely objections,2 we find that theEmployer's conduct should not have been consideredby the Regional Director and we shall direct that thefour challenged ballots be opened and counted.2We deem inapposite cases such asThomas ProductsCo, Division ofThomas Industries,Inc,169 NLRB 706 (1968),holding that where an inves-tigation has begun pursuant to timely filed objections a Regional Director isnot required to ignore evidence of conduct not specifically mentioned there-inDIRECTIONIt is hereby directed that the Regional Director forRegion 13 shall, pursuant to the Rules and Regula-tions of the Board, within 10 days from the date ofthisDecision and Direction, open and count the bal-lots of Darline Hurst,TimothyLee Bach,ChesterSchultz,and Michael Soto, and thereafter prepareand cause to be served on the parties a revised tallyof ballots, including therein the count of said ballots,upon the basis of which he shall issue the appropriatecertification.